DETAILED ACTION
This Office action is a second non-Final Office action in response to the Remarks filed 1/12/2022. See the Response to Arguments section below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-6 and 11-19 are pending. 
Claims 7-10 was cancelled in a preliminary amendment filed 4/9/2020.
Claims 1-6 and 11-19 were elected without traverse in the Response to Restriction Requirement of 9/28/2021. Accordingly, Claims 20-24 are withdrawn.
Response to Arguments
Applicant argues, in the Remarks of 1/12/2022 that the Ganeshan reference is disqualified under 35 U.S.C. 102(b)(2)(C). Stellus Technologies, Inc. was the assignee of the Ganeshan reference. Samsung, the assignee of the instant application, had 100% ownership of Stellus Technologies, Inc. Applicant’s statement is thereby accepted, and the rejection under Ganeshan under 35 U.S.C. 103 is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Tomlinson et al. (US 2020/0117728 A1) hereinafter Tomlinson et al. in view of Qiu et al. (US 2018/0253386 A1) hereinafter Qiu et al. 
Regarding claim 1, Tomlinson et al. teaches a storage device comprising: 
a controller configured to: 
receive a plurality of key-value pairs (a sequence of kvsets (KVSET 1, KVSET 2, and KVSET 3) are added to parent node 700 over time Paragraph [0074]), 
separate a key from each of the plurality of key-value pairs and a value therefrom (KVSETs of the parent node comprise at least key blocks 705, 710 725, 730, 745 and value blocks 715, 720, 735, 740, 750 Paragraph [0074], see Fig 7A), and 
generate a first key stream by merging a key separated from the plurality of key-value pairs (the keys of KVSET is merged (i.e. compacted) into NEW KVSET 3 within the parent node Paragraph [0077] wherein “the data content of new key blocks 755, 760, 765 are contained within a single new key block of the KVSET3” Paragraph [0074] see Fig. 7A); and 
non-volatile memory configured to store the first key stream (KVS tree is stored in on data storage media implemented by a memory sub-system 110 [0072] which can be an SSD Paragraph [0037]), 
wherein the first key stream is stored, separately from the value separated from each of the plurality of key-value pairs, in the non-volatile memory (see Fig. 7A which shows the data content of new key blocks 755, 760, 765 are continued within a single new key block Paragraph [0074] and reference value blocks 715, 720, 740 Paragraph [0078]).  
from a host. However, Qiu et al.  teaches receive, from a host, a plurality of key-value pairs (a host generates an NVMe write command and sends the write command to a storage device, wherein the write command carries a value and a key corresponding to the value Paragraph [0097], wherein the write command can carry “a number of KV” Paragraph [0099]). 
The disclosures of Tomlinson et al. and Qiu et al., hereinafter TQ, are analogous art to the claimed invention because they are in the same field of endeavor of key-value stores.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of TQ before them, to modify the teachings of Tomlinson et al. to include the teachings of Qiu et al. since both TQ teach key-value solid state storage. Therefore it is applying a known technique (receiving a plurality of KV pairs from a host [0099] of Qiu et al.) to a known device (merging a plurality of keys from key-value pairs to obtain a merged key blocks [0073] of Tomlinson et al.) ready for improvement to yield predictable results (a plurality of KV pairs, sent b a host, are received [0099] of Qiu et al.), KSR, MPEP 2143.  
Regarding claim 2, TQ teaches all of the features with respect to claim 1 as outlined above.
Qiu et al. further teaches wherein the controller is further configured to generate the first key stream by merging a key of a corresponding one of the plurality of key-value pairs with an index corresponding to a value of the corresponding one of the plurality of key-value pairs (the mapping relationship between key and metadata storage space is recorded, wherein the key itself is used as an index Paragraph [0122], thus, by merging a plurality of keys, at least one key and on index is effectively merged).
Regarding claim 3, TQ teaches all of the features with respect to claim 1 as outlined above.
Tomlinson et al. further teaches wherein the controller, in response to a compaction command from the host (in a “key merge move operation” or a “k-spill compaction operation” Paragraph [0016]), reads the first key stream (KVSET 3 includes key block 705 and key block 710) and a second key stream from the non-volatile memory (KVSET 3 includes key block 725 and key block 730); generates a third key stream by merging the first key stream with the second key stream (the data content of “new key blocks 755, 760, 765” may be contained within a single new key block of the “NEW KVSET 3” see Fig. 7A [0076]); and stores the third key stream in the non-volatile memory (NEW KVSET 3 is stored within parent node 700 Paragraph [0077]).  
Regarding claim 4, TQ teaches all of the features with respect to claim 3 as outlined above.
Tomlinson et al. further teaches wherein the controller is further configured to generate a value stream by merging a plurality of values separated from the plurality of key-value pairs, and to store the value stream in the non- volatile memory, and the value stream is stored, separately from the first key stream, in the non-volatile memory (new value blocks 870, 875 880 are generated for the NEW KVSET 3 based on the merger of exiing value blocks 815, 820, 835, 840, 850 Paragraph [0086]).  
Claim 11 is rejected under 35 USC 103 for the same reasons as claim 1, as outlined supra.
Claim 12 is rejected under 35 USC 103 for the same reasons as claim 2, as outlined supra.
Claim 13
Claim 14 is rejected under 35 USC 103 for the same reasons as claim 3, as outlined supra.
Allowable Subject Matter
Claims 5-6 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically regarding claim 5, “wherein the controller generates the third key stream by merging first valid keys of the first key stream and second valid keys of the second key stream, and each of the first and second valid keys correspond to a value to which an erase command is not issued by the host, among values,” having a controller that generates the third key stream by merging valid keys of the respective first and second key streams is not taught by the prior art of record. The closest prior art of record is Boles et al. (US 2018/0225316 A1), which discloses key-value compaction and generally teaches garbage collecting a key-value set to remove obsolete data and that certain key-value pairs can be valid. However, GT in view of Boles et al. does not explicitly teach merging valid keys of the first key stream that corresponds to a value to which an erase command is not issued by the host with valid keys of the second key stream that also corresponds to a value which an erase command is not issued by the host.  Therefore, neither GT nor Boles, individually or in combination, disclose the claim limitations as a whole. Claim 6 would be allowable at least due to its dependency on claim 5.
Claim 15 recites substantially similar limitations as claim 5 and would therefore be allowable under the same rationale as claim 5. Claims 16-19 would be allowable at least due to its dependency on claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI
Primary Examiner
Art Unit 2131

/JANE WEI/Primary Examiner, Art Unit 2139